Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 5-7, 11-15, 18, 19, 21, 22, 29, 33, 34, and 37, drawn to a personal care product, comprising: about | wt.% to about 10 wt.% cocoa butter; about 0.1 wt.% to about 10 wt.% kokum butter; about 6 wt.% to about 15 wt.% shea olein; and about 0.01 wt.% to about 2 wt.% hyaluronic acid, 0.01 wt.% to about 2 wt.% cannabis oil, or a combination thereof..

Group II, claim(s) 38, drawn to a personal care product selected from 

a facial cream comprising
about 1 wt.% to about 10 wt.% cocoa butter, about 0.1 wt.% to about 10 wt.% kokum butter, about 6 wt.% to about 15 wt.% shea olein, about 0.01 wt.% to about 2 wt.% cannabis oil, about 30 wt.% to about 40 wt.% oleic acid glyceride, about 25 wt.% to about 35 wt.% hemp oil, about 3 wt.% to about 10 wt.% borage oil, about 9 wt.% to about 15 wt.% argan oil, Vitamin D3, chamomile oil, valerian root oil, and lavender oil, and optionally further comprising melatonin and sodium cocoate;

a breast cream comprising about 1 wt.% to about 10 wt.% cocoa butter, about 0.1 wt.% to about 10 wt.% kokum butter, about 6 wt.% to about 15 wt.% shea olein, about 0.01 wt.% to about 2 wt.% hyaluronic acid, 0.01 wt.% to about 2 wt.% cannabis oil, or a combination thereof. spilants, chasteberry, dong quai, maca, black cohash, and one or more of an oleic acid glyceride, argan oil, hemp oil or borage oil; and 

a body cream comprising about 1 wt.% to about 10 wt.% cocoa butter, about 0.1 wt.% to about 10 wt.% kokum butter, about 6 wt.% to about 15 wt.% shea olein, about 0.01 wt.% to about 2 .

Group III, claim(s) 41, drawn to a massage oil comprising  about 1 wt.% to about 10 wt.% cocoa butter, about 0.1 wt.% to about 10 wt.% kokum butter, about 6 wt.% to about 15 wt.% shea olein,
about 0.01 wt.% to about 2 wt.% hyaluronic acid, 0.01 wt.% to about 2 wt.% cannabis oil, or a combination thereof, and one or more of an oleic acid glyceride, argan oil, hemp oil or borage oil.


	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As Finley et al (US 2016/0346339 A1) teach the technical feature of: Typical formulations for topical administration include creams, ointments, sprays, lotions, hydrocolloid dressings, and patches, as well as eye drops, ear drops, and deodorants. Cannabis oils (thus the claimed component) can be administered via transdermal patches as described, for example, in U.S. Pat. Appl. Pub. No. 2015/0126595 and U.S. Pat. No. 8,449,908. Formulation for rectal or vaginal administration is also contemplated. The cannabis oils can be formulated, for example, as suppositories containing conventional suppository bases such as cocoa butter (thus the claimed component) and other glycerides as described in U.S. Pat. Nos. 5,508,037 and 4,933,363. Compositions can contain other solidifying agents such as shea butter (thus contains the claimed shea olein), beeswax, kokum butter (thus the claimed component), mango butter, ilipe butter, tamanu butter, carnauba wax, emulsifying wax, soy wax, castor wax, rice bran wax, and candelila wax [0176], and determining the claimed amount of each component, is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan; therefore, there is no special technical feature in the application,   Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists.

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
          This application contains claims directed to more than one species groups of the generic invention.  These species groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species groups are as follows: 
1. The many different components of cannabis oil in claim 11.
2. The many different components in claim 29.
3. The many different compositions in claim 38 (facial cream, breast cream, and body cream).


Applicant is required, in reply to this action, to elect a single species from each species group (e.g., one species from species group 1, one from species group 2, etc.) to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species from each species group, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is 571-272-5984.  The examiner can normally be reached on Monday through Friday: 8: 30 am to 5: 00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655